                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MATTHEW LEE STASZAK,

        Petitioner,

                v.                                          Civil No. 15-cv-20-JPG

 UNITED STATES OF AMERICA,                                  Criminal No 12-cr-40064-JPG

        Respondent.

                               MEMORANDUM AND ORDER
       This matter comes before the Court on petitioner Matthew Lee Staszak’s pro se filing
containing two affidavits (Doc. 119). Staszak made this filing pro se, although he is represented
by attorney Terry M. Green. “[A] defendant who is represented by counsel relinquishes the
right to file his own pro se submissions.” United States v. Khatib, 606 F. App’x 845, 847 (7th
Cir. 2015) (citing United States v. Williams, 495 F.3d 810, 813 (7th Cir. 2007)).
“Representation by counsel and self-representation are mutually exclusive.” Cain v. Peters, 972
F.2d 748, 750 (7th Cir. 1992). So-called “hybrid representation” confuses and extends matters
at trial and in other proceedings. See United States v. Oreye, 263 F.3d 669, 672-73 (7th Cir.
2001). The Court may strike as improper any such pro se motions. See, e.g., United States v.
Gwiazdzinski, 141 F.3d 784, 787 (7th Cir. 1998). The Court hereby ORDERS that Staszak’s
pro se filing (Doc. 119) be STRICKEN.
       The Court further notes that this is not the first time Staszak has improperly filed pro se
motions while represented by counsel. In fact, on January 19, 2018, the Court warned Staszak
that if he continued to make further pro se filings while he is represented by counsel, the Court
would instruct the Clerk of Court to refuse to accept them for filing (Doc. 79). Nevertheless,
Staszak has continued this practice. Therefore, as it warned it would do, the Court DIRECTS
the Clerk of Court to return to Staszak unfiled any pro se motion he tenders in this case while he
is represented by counsel, except for a notice of appeal.
IT IS SO ORDERED.
DATED: February 8, 2019
                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE
